DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
March 4, 2021 have been entered. Claims 1-5, 7-15, 17, and 19-21 are pending.
	


Reasons for Allowance
Claims 1-5, 7-15, 17 and 19-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-15, 17 and 19-21 are allowed because the prior art of record Dihel,, Papadopoulos, and  Fennema's Food Chemistry Fourth Edition either alone or in combination do not teach the invention as claimed. claims are directed to coating compositions that have a starch component comprising starch in two forms: polymerized starch, comprising amylopectin chains and amylose chains intertwined to form a network, in combination with swollen starch granules that are swollen but not ruptured, and are embedded within the network formed by the polymerized starch, wherein the polymerized starch is a majority of the starch component in the coating composition. Dihel discloses starch batter coatings for use in reducing the fat content of fried foods. Dihel at [0004]. Although Dihel discloses that at least two starches can be 
used in the starch batter coatings, Dihel discloses that only minor amounts (0.5 to 3.0%) of pre-gelatinized starch should be used in the starch batter coatings. Dihel at [0024] Dihel further cautions that the selection of pre-gelatinized starch must be made carefully to avoid excessive batter viscosity. Id. Dihel discloses that 
other forms of starch are the primary starches in the batter coatings. In particular, Dihel discloses that ungelatinized crosslinked starch may be used in an amount of 40%-60%, and high amylose starch may be used in an amount of 8%-25%. Dihel at [0023] Dihel does not disclose or suggest that pre-gelatinized starch should comprise a majority of the starch component, as recited in the present claims. Instead, Dihel teaches the opposite, that pre-gelatinized starch may be only a minor amount of the batter coating, and that 40%-60% of the coating may be ungelatinized crosslinked starch. Dihel at [0023]-[0024]. Papadopoulos discloses cold water swellable (CWS) starches that exhibit a delayed viscosity due to compacting to a specific bulk density range and a particular particle size range. Papadopoulos Abstract. Papadopoulos discloses that the CWS starches may be granular or non-granular, and that the granular CWS starches are pre- gelatinized starches that have retained their granular structure. Papadopoulos is cited for the disclosure of CWS granular starch, and does not satisfy the deficiencies noted in Dihel. Even if one skilled in the art were to add granular CWS starch to the Dihel coating compositions, as proposed by the Office, the result would not be a coating composition in which polymerized starch is a majority of the starch component, as recited in the present claims. Such a coating is contrary to the teachings of Dihel, which specify that polymerized starch is only a minor portion of the coating compositions. Applicant therefore submits that the proposed combination of Dihel and Papadopoulos, as  evidenced by Fennema, does not render the presently claimed subject matter obvious to one of skill in the art. Also see applicant’s arguments presented in applicant’s response of 3/4/2021 on pages 5-9, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791